IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41537/41538

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 851
                                                )
       Plaintiff-Respondent,                    )     Filed: December 11, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MATTHEW ALLAN McKNIGHT,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Orders denying motions to withdraw guilty pleas, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       In these consolidated appeals, Matthew Allan McKnight appeals from the district court’s
denial of his motions to withdraw his guilty pleas. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       The State charged McKnight with possession of a stolen vehicle (Docket No. 41537). He
pled not guilty and was released on his own recognizance. While released, McKnight was
arrested for stealing a woman’s child support debit card and was charged with grand theft
(Docket No. 41538). McKnight entered into a plea agreement with the State wherein he agreed
to plead guilty to the charges in both cases in exchange for the State recommending probation
and refraining from filing additional charges. After pleading guilty, he was released on his own
recognizance pending sentencing. A presentence report was prepared and filed on January 23,
2013. McKnight failed to appear at his sentencing hearing on February 25. McKnight was



                                               1
eventually arrested pursuant to bench warrants issued by the district court.         Subsequently,
McKnight moved to withdraw his guilty pleas in both cases. He alleged he was not competent to
plead guilty. Before ruling on the motions, the district court granted McKnight’s request for a
mental health evaluation. The district court held a hearing on the motions to withdraw, and
concluded McKnight failed to make the required showing to withdraw his pleas. The district
court sentenced McKnight and entered judgments in both cases. McKnight timely appeals.
                                                II.
                                           ANALYSIS
       Whether to grant a motion to withdraw a guilty plea lies in the discretion of the district
court and such discretion should be liberally applied. State v. Freeman, 110 Idaho 117, 121, 714
P.2d 86, 90 (Ct. App. 1986). Appellate review of the denial of a motion to withdraw a plea is
limited to determining whether the district court exercised sound judicial discretion as
distinguished from arbitrary action. Id. Also of importance is whether the motion to withdraw a
plea is made before or after sentence is imposed. When moving for a withdrawal of guilty plea
prior to sentencing, the defendant bears the burden of proving a just reason for withdrawing the
plea, whereas the district court may allow withdrawal of a guilty plea after sentencing only to
correct a manifest injustice. Idaho Criminal Rule 33(c); 1 State v. Mayer, 139 Idaho 643, 647, 84
P.3d 579, 583 (Ct. App. 2004). Even when the motion is presented before sentencing, if it
occurs after the defendant has learned the content of the PSI or has received other information
about the probable sentence, the district court may temper its liberality by weighing the
defendant’s apparent motive. Mayer, 139 Idaho at 647, 84 P.3d at 583. In order to be valid, a
guilty plea must be voluntary, and voluntariness requires that the defendant understand the nature
of the charges to which he or she is pleading guilty. Boykin v. Alabama, 395 U.S. 238, 242
(1969); Mayer, 139 Idaho at 647, 84 P.3d at 583.
       McKnight first argues that the district court applied an incorrect standard of review. The
district court concluded its analysis at the motion to withdraw hearing by noting:



1
       Idaho Criminal Rule 33(c) states:
              Withdrawal of plea of guilty. A motion to withdraw a plea of guilty may
       be made only before sentence is imposed or imposition of sentence is suspended;
       but to correct manifest injustice the court after sentence may set aside the
       judgment of conviction and permit the defendant to withdraw defendant’s plea.

                                                2
              Moreover, there is an increased showing of good cause in a case like this,
       where the defendant seeks to withdraw the plea after the presentence report is
       prepared and knows the recommendation in that report. The recommendation was
       not a favorable one to Mr. McKnight. Further, where Mr. McKnight failed to
       show for the sentencing and a bench warrant was issued, he knows that the State
       is no longer bound by its favorable recommendation and its plea agreement.
       Those work against a showing of cause as required to withdraw the plea.

McKnight asserts that he was not required to meet the higher standard and argues that the district
court abused its discretion because he had not seen the PSI. McKnight attempts to establish that
he had not seen the PSI based on his defense counsel’s assertion after the court’s ruling at the
hearing:
              Just regarding that first issue, I would like to just state for the record that
       Mr. McKnight had not seen the presentence report. He had left the area, and I
       couldn’t get ahold of him. He wasn’t even aware of the recommendation in the
       PSI.

The district court acknowledged counsel’s representation.
       McKnight pled guilty in both cases in November 2012.             The PSI was released in
January 2013.    McKnight failed to appear at the scheduled sentencing hearing set in
February 2013. After his arrest, McKnight then filed his motions to withdraw his guilty pleas in
May 2013. Even assuming the district court accepted defense counsel’s assertion as evidence
that McKnight had not seen the PSI, the court acknowledged this information but declined to
change its ruling.    Counsel’s representation addresses the point in time when McKnight
absconded prior to the February hearing, but his motions were not filed until May. Ultimately,
not only did McKnight potentially learn of the information within the PSI, which was not
favorable to him, but he also knew he violated the plea agreement which relieved the State from
having to follow the plea agreement. As noted by the district court, this weighed against finding
cause warranting a withdrawal of his guilty pleas. McKnight has failed to show the district court
applied an incorrect standard. Nonetheless, McKnight failed to establish any just reason to
withdraw his pleas.
       McKnight argues his plea was involuntary because mental health issues left him unable
to fully understand the consequences of the pleas. McKnight challenges the district court’s
finding that he was competent to understand the consequences of pleading guilty.                The
competency evaluation stated that “Mr. McKnight does not currently meet the criteria for



                                                 3
psychotic disorder, but he may have met the criteria for this diagnosis in the past.” McKnight
asserts that this statement establishes that he had mental health issues at the time he entered his
pleas. It does not. It suggests, at best, that he may have met a diagnostic criteria at some
unknown time in the past. The evaluation also stated that “There is some speculation that
Mr. McKnight may have Schizoaffective Disorder or some form of Bipolar Disorder . . . I could
not establish whether he meets the criteria for either in the past.” The evaluation noted that
“There is a keyed-up, hyperactive flavor in [McKnight’s] presentation which suggests the
possibility of a substance-induced disorder which should be ruled out.” The report reviewed
McKnight’s long-term abuse of alcohol, marijuana, and methamphetamine.             None of these
statements establishes any mental health issues at the time of the pleas. Even if there was some
indication of mental health issues at the time, there is no evidence to conclude that any such
issues rendered McKnight unable to understand the consequences of pleading guilty. Moreover,
the evaluator concluded that McKnight was competent to stand trial and fit to proceed.
       At the motion to withdraw hearing, defense counsel asserted that he thought that
McKnight had been experiencing a substance-induced psychotic disorder when he had
previously met with McKnight and when McKnight entered the guilty pleas. The district court
relied on the assessment in the evaluation that McKnight was competent, but also on McKnight
indicating at the change of plea hearing that he understood the proceeding. Further, as the State
notes, McKnight indicated at the change of plea hearing that he was not under the influence at
the time of the plea hearing. Coupled with the information gained by McKnight that the State
would not be bound by the plea agreement, the district court concluded McKnight had failed to
show sufficient cause to warrant withdrawing his guilty pleas.
                                               III.
                                        CONCLUSION
       The district court did not abuse its discretion in denying McKnight’s motions to withdraw
his guilty pleas. Therefore, the orders denying the motions are affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                                4